ALD-224                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1761
                                       ___________

                                   PHILLIP TARVER,
                                              Appellant

                                             v.

                             KEISHA FISHER, ADMIN.;
                           SOUTH WOODS STATE PRISON
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:22-cv-00012)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                                     August 18, 2022

             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                            (Opinion filed: October 17, 2022)
                                       _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Phillip Tarver, proceeding pro se, appeals the District Court’s order dismissing his

complaint for failure to state a claim. We will affirm.

       Tarver is incarcerated at South Woods State Prison in New Jersey. In January

2022, he filed a form complaint in the District of New Jersey, checking a box that

asserted that court’s jurisdiction pursuant to the federal civil-rights statute, 42 U.S.C.

§ 1983. He claimed that he is “being held in violation of an erroneous sentence that has

already been adjudicated in [his] favor by a state court vacating [his] convictions.”

Compl. 4, ¶ 4(b). He styled his filing as a motion under Federal Rule of Civil Procedure

60(b), asserting that he sought to correct a “mistake” made by the state trial court in

adjudicating his post-conviction relief petition, and asked the District Court to vacate his

convictions. Id. at 6.

       The District Court screened and dismissed the complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The District Court explained that

motions under Rule 60(b) should generally be raised in the court that issued the

purportedly mistaken decision. See Dist. Ct. Op. 3 (citing Budget Blinds, Inc. v. White,

536 F.3d 244, 254 (3d Cir. 2008)). The opinion also explained that Tarver’s challenge to

his convictions cannot be raised under the guise of § 1983, but must be brought according

to the rules established for “a person in custody pursuant to the judgment of a State




                                               2
court.” Id. at 4 (quoting 28 U.S.C. § 2254). Accordingly, the District Court found that

Tarver’s complaint failed to state a claim for relief. Tarver now appeals that decision.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review dismissal pursuant

to § 1915(e)(2)(B)(ii) under the same de novo standard of review that we apply to our

review of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To avoid dismissal, a complaint

must set out “sufficient factual matter” to show that its claims are facially plausible. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We accept all factual allegations in the

complaint as true and construe those facts in the light most favorable to the plaintiff,

Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012), and we construe Tarver’s

pro se complaint liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       We agree with the District Court that Tarver failed to state a claim for relief. To

the extent that he invoked Rule 60(b) to correct a “mistake,” that procedural rule is not an

appropriate mechanism for a federal court to review a state-court decision. To the extent

that he sought to employ § 1983 to invalidate his convictions and secure his release, as

the District Court here fully explained, the proper manner of lodging a challenge in

federal court to his continued confinement is via habeas corpus, according to the

procedures established under § 2254 and related statutes.1 See Preiser v. Rodriguez, 411



1
 Like the District Court, we express no opinion on the merits or timeliness of any future
petition Tarver may file under § 2254.
                                            3
U.S. 475, 500 (1973). Thus, this appeal presents no substantial question, and we will

summarily affirm the judgment of the District Court. See Murray v. Bledsoe, 650 F.3d

246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            4